United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2566
                                  ___________

Reginald P. Burgess,                        *
                                            *
              Appellant,                    *
                                            *
Karen D. Sparks, J.D.,                      *
                                            *
              Plaintiff,                    *
                                            *
       v.                                   * Appeal from the United States
                                            * District Court for the
Peninsula Marina, LLC, (Glenborough) * District of Minnesota.
a California limited liability corporation; *
Ira Ruskin, individually and in his         *
official capacity as Mayor of Redwood * [UNPUBLISHED]
City, CA; Peter Karagiannis, a national *
of Canada; Janet Sailor, individually       *
and in her official capacity as Vice        *
President of the California Boat Owners *
Association; Betsy Vegso, individually *
and in her official capacity as Associate *
Director, Peninsula Conflict Resolution *
Center; Does 1 to 100,                      *
                                            *
              Appellees.                    *
                                      ___________

                         Submitted: October 3, 2001
                             Filed: October 4, 2001
                                 ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                                    ___________

PER CURIAM.

       Reginald Burgess appeals the district court’s dismissal of his action, without
prejudice, for lack of personal jurisdiction and improper venue. He also appeals the
denial of his Federal Rule of Civil Procedure 60(b) motion. Upon de novo review, we
affirm the dismissal for the reasons stated in the district court’s opinion; and we find
no abuse of discretion in the court’s denial of the Rule 60(b) motion. See 8th Cir. R.
47B. We deny Burgess’s pending motion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-